DETAILED ACTION
Election/Restriction
Claim 1 is generic to the following disclosed patentably distinct species: 
Species A: an organic compound represented by the claimed formula 
    PNG
    media_image1.png
    45
    293
    media_image1.png
    Greyscale
 wherein:
m is selected from one of the following groups:
0; or
1-10.
Ar1, Ar2, and Ar3 are each independently selected from one of the following groups as shown in claim 2: 
(i) 
    PNG
    media_image2.png
    153
    614
    media_image2.png
    Greyscale
 ;
(ii) 
    PNG
    media_image3.png
    142
    258
    media_image3.png
    Greyscale
;
(iii) 
    PNG
    media_image4.png
    131
    240
    media_image4.png
    Greyscale
;
(iv) 
    PNG
    media_image5.png
    162
    619
    media_image5.png
    Greyscale
;
(v) 
    PNG
    media_image6.png
    157
    256
    media_image6.png
    Greyscale
;
(vi) 
    PNG
    media_image7.png
    156
    262
    media_image7.png
    Greyscale
;
(vii)
    PNG
    media_image8.png
    227
    606
    media_image8.png
    Greyscale
;
(viii) 
    PNG
    media_image9.png
    209
    253
    media_image9.png
    Greyscale
;
(ix) 
    PNG
    media_image10.png
    206
    251
    media_image10.png
    Greyscale
;
(x) 
    PNG
    media_image11.png
    172
    272
    media_image11.png
    Greyscale
;
(xi) 
    PNG
    media_image12.png
    206
    307
    media_image12.png
    Greyscale
;
(xii) 
    PNG
    media_image13.png
    189
    239
    media_image13.png
    Greyscale
;
(xiii) 
    PNG
    media_image14.png
    144
    255
    media_image14.png
    Greyscale
;
(xiv) 
    PNG
    media_image15.png
    203
    615
    media_image15.png
    Greyscale
;
(xv) 
    PNG
    media_image16.png
    195
    297
    media_image16.png
    Greyscale
;
(xvi) 
    PNG
    media_image17.png
    207
    270
    media_image17.png
    Greyscale
;
(xvii)
    PNG
    media_image18.png
    226
    129
    media_image18.png
    Greyscale
 
    PNG
    media_image18.png
    226
    129
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    209
    274
    media_image19.png
    Greyscale
;
(xviii) 
    PNG
    media_image20.png
    173
    296
    media_image20.png
    Greyscale
; or
(xix) 
    PNG
    media_image21.png
    216
    361
    media_image21.png
    Greyscale

L1 and L2
(1) 
    PNG
    media_image22.png
    131
    325
    media_image22.png
    Greyscale
;
(2) 
    PNG
    media_image23.png
    146
    368
    media_image23.png
    Greyscale
;
(3) 
    PNG
    media_image24.png
    121
    390
    media_image24.png
    Greyscale
;
(4) 
    PNG
    media_image25.png
    167
    120
    media_image25.png
    Greyscale
; 
(5)
    PNG
    media_image26.png
    138
    140
    media_image26.png
    Greyscale
; or
(6) other than the groups (1)-(5).
If group (6) is selected as L1 or L2, identify the specific moiety to be examined.
Species B: an organic compound represented by the claimed formula 
    PNG
    media_image1.png
    45
    293
    media_image1.png
    Greyscale
 wherein:
m is selected from one of the following groups:
0; or
1-10.
Ar1, Ar2, and Ar3 are each independently selected from moieties other than the groups (i)-(xix) listed above
If Species B is selected, identify the specific moiety for Ar1, the specific moiety for Ar2, and the specific moiety for Ar3 to be examined.
L1 and L2 are each independently selected from one of the groups (1)-(6) listed above.
If group (6) is selected as L1 or L2, identify the specific moiety to be examined.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. If species A is elected, further elections must be made, wherein in the formula of the organic compound (i) m selected from either 0 or 1-10; (ii) Ar1, Ar2, and Ar3  are selected from one of groups (i)-(xix); and (iii) L1 and L2 are selected from one of groups (1)-(6).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/B.R.W./Examiner, Art Unit 1786